UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-2139




In Re:   ROBERT EDWARD TILLERY,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (5:01-cr-00253-BO-1)


Submitted:   December 17, 2009          Decided:   December 23, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Robert Edward Tillery, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Robert        Edward          Tillery     petitions          for    a    writ     of

mandamus, alleging the district court has unduly delayed acting

on   his    motion     for       a    reduction       of    sentence       under     18   U.S.C.

§ 3582(c)(2)        (2006).            He     seeks    an     order       from     this     court

directing the district court to act.                          Our review of the docket

sheet      and     record     reveals         that     the     district         court     denied

Tillery’s        motion      by       order     entered        on       November     1,     2009.

Accordingly,        because          the   district        court    has    recently       decided

Tillery’s case, we deny the mandamus petition as moot.                                  We grant

leave   to       proceed    in       forma    pauperis.            We   dispense     with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                            PETITION DENIED




                                                2